Case: 16-10678      Document: 00513821912         Page: 1    Date Filed: 01/04/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-10678
                                                                       United States Court of Appeals
                                                                                Fif h Circuit

                                  Summary Calendar                            FILED
                                                                        January 4, 2017
                                                                         Lyle W. Cayce
                                                                              Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

COREY JACKSON,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:10-CR-286-1




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *

       Corey Jackson, federal prisoner # 42489-177, appeals the denial of his



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10678     Document: 00513821912      Page: 2   Date Filed: 01/04/2017


                                  No. 16-10678

motion to correct the record per Federal Rule of Criminal Procedure 36. He
contends that the district court did not sentence him as a career offender under
U.S.S.G. § 4B1.1 and should have corrected the written judgment to reflect the
oral pronouncement at sentencing.       He seeks to have the label of “career
offender” deleted from the record.

      Rule 36 states that the district “court may at any time correct a clerical
error in a judgment, order, or other part of the record, or correct an error in the
record arising from oversight or omission.” The rule applies, however, only to
clerical errors and not substantive matters. United States v. Mackay, 757 F.3d
195, 197-200 (5th Cir. 2014). The record does not reflect that there is any
error, clerical or otherwise, concerning Jackson’s classification as a career
offender. The court’s remarks at sentencing and the written Statement of
Reasons reflect that the guideline range was determined under § 4B1.1
because Jackson met the criteria for a career offender and that the court varied
down from that range based on its consideration of the 18 U.S.C. § 3553(a)
factors. Further, the proposed change is substantive, rather than clerical, and
could not be made under Rule 36. See Mackay, 757 F.3d at 200.

      Jackson briefly claims that the docket sheet erroneously reflects that he
was sentenced under 18 U.S.C. § 924(e)(1) as an armed career criminal. Al-
though the indictment charged a violation of 18 U.S.C. §§ 922(g) and 924(e)(1),
the other pleadings and the sentencing transcript reflect that the maximum
term for the § 922(g) offense was 120 months under § 924(a)(2). There is no
indication in the record that Jackson received an enhanced sentence under
§ 924(e)(1). He has not demonstrated that the record contains a clerical error
indicating that he was sentenced under the Armed Career Criminal Act.

      The order denying the motion to correct the record is AFFIRMED.



                                        2